Allen, J.
Upon the question of equitable estoppel, we think the tenant had evidence entitling him to go to the jury. The evidence would have warranted the jury in finding that the demandant signed her husband’s deed to the tenant, “knowing that it purported to convey a good title to the lot; that her husband took from the tenant in exchange a farm, which he soon after sold and conveyed, she signing the deed in release of dower and homestead, and knowing all the particulars of the transaction ; that she was aware that the tenant soon after getting his deed took possession of the lot and occupied it as his own, cutting grass, picking apples, cutting down apple trees, paying taxes, building a cellar wall, and doing other work in prepara*117tian for building a house; and that she, although living close by, gave no intimation to him that she claimed to own the land. It is true that she denied knowledge of these facts, and indeed went so far as to testify that, until 1889, which was seven years after the tenant had received his deed and taken possession of the premises, she did not know that he claimed the same. There was, however, other evidence, including evidence of declarations by her, tending to show her knowledge, and a jury might even draw an unfavorable inference from the very strength and extent of her denial, in view of the other testimony in the case. Her joining in her husband’s deed to the tenant might put him off his guard. This was a positive act by her, which might be found to have misled him. There was evidence tending to show that the tenant supposed the land to be his own, and that she knew that he did. The whole evidence would have warranted a finding by the jury that she was es-topped to claim the land as against the tenant by the circumstances attending the original purchase, and the subsequent expenditure of money upon it, and by reason of her having kept silence as to her own title when it was her duty to speak. Tracy v. Lincoln, 145 Mass. 357. Fowler v. Parsons, 143 Mass. 401, 408. Tufts v. Tapley, 129 Mass. 380. Parker v. Barker, 2 Met. 423, 431. Gray v. Bartlett, 20 Pick. 186, 193. Kirk v. Hamilton, 102 U. S. 68, 77, 79. Dickerson v. Colgrove, 100 U. S. 578. Ramsden v. Dyson, L. R. 1 H. L. 129, 140, 141. Plimmer v. Mayor, &c. of Wellington, 9 App. Cas. 699, 710. Proctor v. Bennis, 36 Ch. D. 740, 760. McManus v. Cooke, 35 Ch. D. 681, 695, 696. 1 Story, Eq. Jur. § 385.
Upon the question of fraudulent conveyance the evidence is meagre as to the probable or possible amount of the claim against the demandant’s husband, the value of the homestead conveyed through Munroe to the demandant, and the amount of other property held by her husband which was open to attachment, and upon another trial the evidence may be more full, and we express no opinion upon that question as the evidence now stands.

JExceptions sustained.